DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and amended claims filed on November 16, 2021.  Claims 1-7, 9-13, 19, and 21 are now pending in the present application. This Action is made FINAL.
Response to Amendment
2.	The outstanding rejections of Claims 1-7 and 19 under 35 U.S.C. 102(a)(2) are withdrawn in light of Applicant's amendment to Claim(s) 1 filed November 16, 2021.
Drawings
3.	The drawings were received on November 16, 2021.  These drawings are accepted.
Specification
4.	The amendments to the specification regarding the title received on November 16, 2021.  These amendments to the title are accepted.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-10, 12-13, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Patent Application Publication # 2017/0374681 A1).
Regarding claim 9, Kim et al. teach a radio frame processing method, applied to an access point (AP) station (Fig(s).25-26), comprising: 
after detecting a second radio frame, acquiring uplink and downlink identification information carried in the second radio frame (read as “The AP transmits/receives HE PPDUs to/from the STAs (2520). Here, whether a PPDU (Physical Layer Protocol Data Unit) is an intra-BSS PPDU or an inter-BSS PPDU can be determined on the basis of the second BSSID (e.g., BSS color) included in the HE-SIG (signal) A field of the HE PPDU.”(Fig(s).10-11, 21, 23; Paragraph [0189]))), and 
acquiring network identification information carried in the second radio frame (Fig(s).10-11, 21, and 23), 
wherein the network identification information belongs to a sender of the second radio frame (read as BSSID (Fig.21,23; Paragraph [0189])); 
determining, according to the uplink and downlink identification information and the network identification information, a home situation of the second radio frame (Fig(s).10,11, 21, and 23),

updating a network allocation vector of the AP station according to the home situation of the second radio frame. (read as “the STA can respectively set a NAV for the OBSS frame and a NAV for an intra-BSS frame and the ”(Paragraph [0151]))
Regarding claim 10, and as applied to claim 9 above, Kim et al. teach a method  wherein updating the network allocation vector of the AP station according to the home situation of the second radio frame comprises: 
in response to determining that the home situation indicates that the second radio frame is an inter-BSS radio frame of a BSS to which the AP station belongs (Fig.21 and 23; Paragraph [0184]), 
updating a basic network allocation vector of the AP station (read as updating NAV (Paragraph [0184])); and 
accordingly, wherein the method further comprises: 
in response to determining that the home situation indicates that the second radio frame is an intra-BSS radio frame to which the AP station belongs (Fig.21 and 23; Paragraph [0184]), 
updating no network allocation vector of the AP station. (read as updating NAV (Paragraph [0184])) 
Regarding claim 12, and as applied to claim 9 above, Kim et al. teach a method wherein determining, according to the uplink and downlink identification information and the network identification information (Fig.10, 11, 21, and 23; Paragraph [0189]), 
the home situation of the second radio frame comprises: 
after determining that the second radio frame is an uplink radio frame according to the uplink and downlink identification information (Fig.10, 11, 21, and 23), 

in response to determining that the network identification information matches the network identification information of the AP station or the network identification information of any BSS in the multiple BSS set to which the AP station belongs (Fig.21 and 23; Paragraph [0174]),
determining that the second radio frame-5-Application No.: 16/346482 Filing Date:April 30, 2019 is an intra-BSS radio frame to which the AP station belongs (Fig.25 @ 2525); and 
in response to determining that the network identification information does not match the network identification information of the AP station or the network identification 
determining that the second radio frame is an inter-BSS radio frame to which the AP station belongs. (Fig.25 @ 2525)
Regarding claim 13, and as applied to claim 11 above, Kim et al. teach a method
wherein determining, according to the uplink and downlink identification information and the network identification information (Fig.10, 11, 21, 23, 25), 
the home situation of the second radio frame comprises: 
after determining that the second radio frame is a downlink radio frame according to the uplink and downlink identification information (Fig.10, 11, 21, 23, 25), 
determining that the second radio frame is an inter-BSS radio frame to which the AP station belongs. (Fig.10, 11, 21, 23, 25 @ 2525)
Regarding claim 21, and as applied to claim 11 above, Kim et al. teach a radio frame processing apparatus (Fig.26 @ 100, 150), comprising: 
a processor (Fig.26 @ 110, 160); and 
a memory (Fig.26 @ 120, 170) for storing instructions executable by the processor, 
the processor (Fig.26 @ 110, 160) is configured to implement the radio frame processing method of claim 9. (Paragraph [0196])
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication # 2017/0374681 A1) in view of Hedayat (U.S. Patent Application Publication # 2016/0174254 A1).
Regarding claim 1, Kim et al. teach a radio frame processing method, applied to a first station (Fig.25), comprising: 
after detecting a first radio frame (read as “Upon reception of a PPDU from the AP…” (Paragraph [0190])), determining whether the first station is in an associated state with the first access point (AP) (read as “when the received frame is a frame (e.g., intra-BSS frame) from a BSS to which the STA belongs, the STA determines whether the medium is busy by applying a lower CCA level.”(Paragraph [0150]) Also, “The multi-BSSID and BSS color set element may be included in a management frame such as a beacon, a probe response, an association response frame or the like and deliver multi-BSS information to STAs.”(Paragraph [0164]) Also, “The AP transmits/receives HE PPDUs to/from the STAs (2520). Here, whether a PPDU (Physical Layer Protocol Data Unit) is an intra-BSS PPDU or an inter-BSS PPDU can be determined on the basis of the second BSSID (e.g., BSS color) included in the HE-SIG (signal) A field of the HE PPDU.”(Paragraph [0189])), and 
the first AP station and the second AP station belong to a same multiple BSS set (read as multi-BSSID and BSS color set element (Fig(s).21 and 23); For example, “an ”(Paragraph [0174]));
in response to determining that the first station is in the associated state,
determining a home situation of the first radio frame according to first attribute information (read as BSSID) carried in the first radio frame and second attribute information (read as short BSSID) corresponding to the first AP station (read as “When the received frame is an OBSS frame (e.g., inter-BSS frame), the STA can determine whether the medium is idle or busy by applying a higher CCA level (e.g., OBSS level).”(Paragraph [0150]) Also, “The AP respectively sets a plurality of BSS identifiers per individual BSS belonging to the multiple BSSs (2505). The plurality of BSS identifiers includes a first BSS identifier and a second BSS identifier shorter than the first BSSID.”(Paragraph [0184])), and 
performing carrier detection (read as CCA) according to a first preset rule based on the home situation of the first radio frame (Fig.25 @ 2530), 
wherein the home situation is selected from intra-basic service set (BSS) and inter-BSS (Fig.25 @ 2530); and 
in response to determining that the first station is in an unassociated state (read as “STA 1 may consider the PPDU transmitted from BSS 2 to which STA 1 does not belong from among the multiple BSSs as an intra-BSS PPDU.”(Paragraph [0190])), 
performing the carrier detection (read as CCA) according to a second preset rule. (read as “Upon determining that the PPDU is an inter-BSS PPDU, STA 1 ”(Paragraph [0191]))
Although, Kim et al. teach a first radio frame (read as management frame (e.g.: beacon)) it fails to explicitly teach wherein the radio frame is sent by a second station to a second AP station with which the second station is associated
Hedayat teaches a method wherein the radio frame (read as information) is sent by a second station to a second AP station with which the second station is associated (read as “STAs/APs may announce information that will help other STAs/APs …” (Fig.8; Paragraph [0034]) Also, Hedayat teaches “this information includes an indication of the BSS to which the STA/AP belongs and/or an indication of whether the STA/AP captures frames mostly from its own BSS or from other BSSs.”(Fig.8; Paragraph [0034]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a second AP as taught by Hedayat with the systems as taught by Kim et al. for the purpose of improving frame formatting by devices in a coordinated communication network.
Regarding claim 2, and as applied to claim 1 above, Kim et al., as modified by Hedayat, teach a method wherein determining the home situation of the first radio frame 
acquiring the first attribute information carried in the first radio frame (read as multi-BSSID and BSS color set element (Fig.21 and 23)); and 
determining, according to the first attribute information and the second attribute information corresponding to the first AP station (read as “The AP respectively sets a plurality of BSS identifiers per individual BSS belonging to the multiple BSSs (2505). The plurality of BSS identifiers includes a first BSS identifier and a second BSS identifier shorter than the first BSSID.”(Paragraph [0184])), 
whether the first radio frame is an intra-BSS radio frame to which the first station belongs and obtaining the home situation of the first radio frame.(read as “STA 1 can determine whether the PPDU is an intra-BSS PPDU or an inter-BSS PPDU on the basis of the second BSSID included in the SIG (signal) field of the PPDU.”(Paragraph [0190]) Also, “when the received frame is a frame (e.g., intra-BSS frame) from a BSS to which the STA belongs, the STA determines whether the medium is busy by applying a lower CCA level.”(Paragraph [0150]))
Regarding claim 3, and as applied to claim 2 above, Kim et al., as modified by Hedayat, teach a method wherein determining, according to the first attribute information 
whether the first radio frame is the intra-BSS radio frame to which the first station belongs (Fig.25 @ 2525; Paragraph [0150]) comprises: 
matching the first attribute information with attribute information of any BSS in the multiple BSS set (read as BSS Color (Paragraph [0174])), 
wherein in response to determining that the second attribute information matches the first attribute information (read as BSSID (Paragraph [0184])), 
the first radio frame is determined to be the intra-BSS radio frame to which the first station belongs (Fig.25 @ 2525; Paragraph [0150]), and 
in response to determining that the second attribute information does not match the first attribute information (Fig.25 @ 2525), 
the first radio frame is determined not to be the intra-BSS radio frame to which the first station belongs.(read as inter-BSS PPDU (Fig.25 @ 2525))
Regarding claim 4, and as applied to claim 2 above, Kim et al., as modified by Hedayat, teach a method wherein performing the carrier detection according to the first 
in response to determining that the home situation indicates that the first radio frame is the intra-BSS radio frame to which the first station belongs (Fig.25 @ 2525; Paragraph [0150]), 
performing physical carrier detection using a first threshold (read as CCA level (Paragraph [0150])), and 
updating an intra-BSS network allocation vector of the first station (read as “the STA can respectively set a NAV for the OBSS frame and a NAV for an ”(Paragraph [0151])); and 
in response to determining that the home situation indicates that the first radio frame is an inter-BSS radio frame to which the first station belongs (Fig.25 @ 2525), 
performing the physical carrier detection using a second threshold (read as CCA level (Paragraph [0191])), and 
updating a basic network allocation vector of the first station (read as updating NAV (Paragraph [0151])); 
wherein the first threshold is lower than or equal to the second threshold.(read as CCA level (Paragraph [0191]))
Regarding claim 5, and as applied to claim 4 above, Kim et al., as modified by Hedayat, teach a method wherein updating the intra-BSS network allocation vector of the first station comprises: 
updating the intra-BSS network allocation vector of the first station according to reserved channel time information carried in the first radio frame (Fig.21, 23; Paragraph [0151])); and 
wherein updating the basic network allocation vector of the first station comprises:
updating the basic network allocation vector of the first station according to the reserved channel time information carried in the first radio frame.(Fig.21, 23; Paragraph [0151])
Regarding claim 6, and as applied to claim 2 above, Kim et al., as modified by Hedayat, teach a method wherein the first attribute information is partial BSS information of the second AP station in a partial association identifier field of the first radio frame (read The AP respectively sets a plurality of BSS identifiers per individual BSS belonging to the multiple BSSs (2505). The plurality of BSS identifiers includes a first BSS identifier and a second BSS identifier shorter than the first BSSID.”(Paragraph [0184])), and 
the second attribute information is partial BSS information of any BSS in the multiple BSS set.  (read as shorter BSSID (Paragraph [0184]))
Regarding claim 7, and as applied to claim 1 above, Kim et al., as modified by Hedayat, teach a method wherein determining whether the first station is in the associated state comprises: 
determining whether the first station is associated with an AP station or has a target AP station desired to be associated with (read as “when the received frame is a frame (e.g., intra-BSS frame) from a BSS to which the STA belongs, the STA determines whether the medium is busy by applying a lower CCA level.”(Paragraph [0150])); and 
accordingly, wherein in response to determining that the first station is in the unassociated state (read as “STA 1 may consider the PPDU transmitted from ”(Paragraph [0190])), 
performing the carrier detection according to the second preset rule comprises: 
in response to determining that the first station is not associated with the AP station or does not have the target AP station desired to be associated with, performing physical carrier detection using a first threshold (read as CCA level (Paragraph [0191])), and 
updating a basic network allocation vector, or an intra-BSS network allocation vector, or both the basic network allocation vector and the intra-BSS network allocation vector of the first station. (read as updating NAV (Paragraph [0151]))
Regarding claim 19, Kim et al., as modified by Hedayat, teach a radio frame processing apparatus (Fig.26 @ 100, 150), comprising: 
a processor (Fig.26 @ 110, 160); and 
a memory (Fig.26 @ 120, 170) for storing instructions executable by the processor (Fig.26 @ 110, 160), 
the processor (Fig.26 @ 110, 160) is configured to implement the radio frame processing method of claim 1. (Paragraph [0196])
Response to Arguments
6.	Applicant's arguments with respect to claim(s) 1-7 and 19 have been considered but are moot in view of the new ground(s) of rejection.	
CONCLUSION
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 10, 2022